UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE
AT KNOXVILLE

RHIANNON NICOLE TAGERT,
Plaintiff,

VS,

Civil Action No.

ANAKEESTA, LLC,
JURY DEMAND

c/o Registered Agent, Pam Hutchison,
1467 Baskin Creek Byp.,
Gatlinburg, TN 37738,

and

SAFE-STRAP COMPANY, INC.,,
c/o Registered Agent,

HF Registered Agents, LLC,

1715 Monroe Street,

Fort Myers, FL 33901,

me Met” Samet nme! “amg” “ee” Some “umypee” Monee’ ema” “amma” “ammo Semen” ee” Set” Smee” “tee”

Defendants.
COMPLAINT FOR DAMAGES
JURISDICTION

Jurisdiction of this court 1s founded upon the diversity of citizenship of the parties and the
amount in controversy which exclusive of interest and costs exceeds the sum of Seventy-Five
Thousand and No/100 Dollars ($75,000.00) under 28 U.S.C. § 1332, et seq.

The plaintiff is a citizen and resident of the state of Louisiana. Defendant Anakeesta,
LLC is a limited hability company in the state of Tennessee and operates the Anakeesta
Mountain Coaster in Gatlinburg, Tennessee within the Eastern District of Tennessee.

Defendant Safe-Strap Company, Inc. is a foreign corporation located at 13830 Jetport

Commerce Parkway, Suite 2; Fort Myers, FL 33913-7726.

Case 3:19-cv-00294-HBG Document1 Filed 08/01/19 Pageiof4 PagelD#: 1

 
FACTS

Plaintiff alleges that on May 3, 2019, she was on vacation in the city of Gatlinburg,
Tennessee and was visiting the Anakeesta Theme Park to view the sites. She then purchased a
ticket to ride the Anakeesta Mountain Coaster back down the mountain. The mountain coaster
provided the plaintiff with a chair lift to ride up to the top of the mountain and then offer the
option of a ride down on what is known as the Roadrunner which consists of a single seated
coaster on a single rail. The plaintiff elected to ride the Rail Runner down and was placed on the
seat of the rail runner when an attendant of defendant Anakeesta secured her on the seat by
strapping her in with a seatbelt provided on the runner.

Plaintiff alleges that the seatbelt on the rail runner had been purchased by and supplied to
Anakeesta by defendant Safe-Strap Company, Inc. for the purpose of securing the passengers on
the rail runners a safe ride down the mountain.

After purchasing her ticket and being seated on the rail runner, she started down the
mountain gaining speed, at which point, in a curve to the right, the seatbelt came loose allowing
her to be thrown off the rail runner onto the side of the mountain resulting in the personal injuries
and damages hereinafter set forth.

NEGLIGENCE

Plaintiff alleges that the attendant, an agent, servant, and/or employee of defendant
Anakeesta, secured the seatbelt around the plaintiff, allowed her to proceed down the mountain
at which point the seatbelt came loose throwing her off. Plaintiff alleges that defendant
Anakeesta through its agent, servant, and/or employee failed to properly secure the seat belt prior

to the plaintiff leaving the top of the mountain resulting in the crash.

Case 3:19-cv-00294-HBG Document1 Filed 08/01/19 Page 2of4 PagelD#: 2
STRICT LIABILITY

Plaintiff alleges that defendant Safe-Strap Company, Inc. is liable under the Tennessee
Products Liability Statute, Tenn. Code Ann. § 29-28-10, et seq. in that the seat belt system on the
rail runner which plaintiff was seated was defective and/or unreasonably dangerous at the time it
was sold and installed in that it failed the consumer expectation test when the seat belt came
loose allowing the plaintiff to be thrown off the rail runner and onto the mountain.

Plaintiff alleges that the combination of the fault of Anakeesta with regard to negligence
and the fault of Safe-Strap with regard to its defective equipment combined to cause plaintiff
serious personal injuries as set out below.

Plaintiff alleges that as a result of the incident on May 3, 2019, she was immediately
transported from the scene to LeConte Medical Center and then to the University of Tennessee
Trauma Center in Knoxville, Tennessee, with serious injuries including cuts, contusions to her
shoulder including a rotator cuff tear, lacerations and bruises to her head and face, bruising to her
left hip and thigh, including injuries to the nerves and soft tissues in her back and neck all of
which required hospitalization, medical treatment both past and future.

Plaintiff alleges that the aforesaid injuries are permanent in their capacity, and in her
capacity to earn a living and enjoy life alleges that she will incur future medical expenses, loss of
time from work including the ability to perform her regular job, pain and suffering, past and
future.

Wherefore plaintiff demands judgment against the defendants cach of them in the sum of
Two Million, Five Hundred Thousand and No/100 Dollars ($2,500,000.00) in damages and

demands a jury to try this cause.

Case 3:19-cv-00294-HBG Document1 Filed 08/01/19 Page 3of4 PagelD#: 3
GILREATH & ASSOCIATES, PLLC

By: Ww, dred
Sidney W. Gilreath, Esq. BPR#002000
Cary L. Bauer, Esq. BPR#019735
550 Main Avenue, Suite 600
P.O. Box 1270
Knoxville, TN 37901-1270
(865) 637-2442
(865) 971-4116 fax
gilknox(@sidgilreath.com
clbauer@sidgilreath.com

 

 

 

 

Case 3:19-cv-00294-HBG Document1 Filed 08/01/19 Page 4of4 PagelD#: 4
